                 IN THE UNITED STATES DISTRICT COURT                          1/).flD
                                                                              1

                                                                         Si       C/or~:~tt
                      FOR THE DISTRICT OF KANSAS
                                                                    ff              lD?o
                                                                                    1'f
UNITED STATES OF AMERICA,                    )                                    %11y
                                                                                          Cfetfr
                                             )
                   Plaintiff,                )      Criminal Action
                                             )
      v.                                     )      Case No. 20-10058-01-JWB
                                             )
GAGE H. CLAUSEN,                             )
                                             )
                   Defendant.          )
___________ )
                                      ORDER

      On motion of counsel for the Government, good cause appearing therefore,

      IT IS ORDERED that the Indictment filed in this case on September 9, 2020, be

unsealed.
